SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem's resin sales grow by 6% in 2013 Net Revenue reaches R$41 billion HIGHLIGHTS: 4 The Brazilian market of thermoplastic resins reached 5.4 million tons, expanding around 8% from 2012. Braskem’s resin sales came to 3.7 million tons, with market share of 68%. 4 In 4Q13, the average cracker capacity utilization rate was 84%, mainly reflecting the scheduled maintenance shutdown at the Camaçari site. In 2013, the average cracker capacity utilization rate was 90%. 4 PP sales volume at Braskem America grew by 7% from 3Q13, reflecting the recovery of the U.S. economy and the good performance of sectors related to consumer goods. In 2013, PP sales volume increased by 3%, positively affected by the production growth, the highest since 2011. 4 Consolidated EBITDA in the last quarter of the year was R$1,175 million. In U.S. dollar, EBITDA was US$521 million, growing approximately 20% from 4Q12 recurring EBITDA. 4
